DETAILED ACTION
Claims status
In response to the application filed on 08/12/2021, claims 1, and 3-23 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "A method comprising:… wherein in response to the single bit indicating that a short message is part of the downlink control information, the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information…;and in response to the single bit indicating that the paging message information is part of the DCI, the paging message is transmitted as part of the DCI and the short message is not transmitted as part of the DCI.” [Emphasis Added]
Analysis:

“The communications 400 include a first paging DCI 402 that may include information indicating that system information has changed. The communications 400 also include transmitting unchanged system information 404. The first paging DCI 402 and the unchanged system information 404 are transmitted within a first modification period 406. The communications 400 also include a second paging DCI 408 that may include information indicating that system information has changed. The communications 400 also include transmitting changed system information 410. The second paging DCI 408 and the changed system information 410 are transmitted within a second modification period 412. The second modification period 412 is the next modification period relative to the first modification period 410 if the first modification period 410 is a current modification period.”
See the paragraphs [0054], [0059] and [0060]. Nowhere does in the specification implicitly and/or explicitly provide “the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information”. More specifically, the specification fails to disclose how the short message is divided into two parts: one part is transmitted having the DCI and another part is not.
In view of the above analysis, the instant specification fails to support an adequate written description, i.e., New Matter, of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. And also see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 21 and 3-23 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 1 and 3-23 are also rejected as being dependency upon the rejected base claims.
For the purpose of examinations, the examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16, 18, and 21 and 3-23  are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2011/0075621 A1) in view of Lee et al. (US 2017/0105166 A1).
Regarding claim 1; Sung discloses a method comprising: 
determining a change corresponding to system information occurring (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]); and 
transmitting information in downlink control information comprising a short message indicator comprising a single bit (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]), wherein in response to the single bit indicating that a short message is part of the downlink control information (See Fig. 13: using the SI 1 bit indicator to indicate the dynamic system information; ¶. [0083]), the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]);
the short message comprises an indication of the change corresponding to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), wherein the downlink information is transmitted before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]), and the change comprises a modification to a system information block (See Fig. 17: ¶. [0107-0108]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]); and
in response to the single bit indicating that the paging message information is part of the DCI, the paging message is transmitted as part of the DCI (See Fig. 17: The paging message can be transmitted through a paging control channel (PCCH) in logical channel or a PDSCH in physical channel. Upon receiving the paging message, the UE in the RRC idle mode can know that the system information will be changed. Upon receiving the paging message, the UE in the RRC connected mode can know that the system information will be changed. ¶. [0110]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Sung doesn’t explicitly teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information, the short message consists of eight information bits.
However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].
Regarding claim 3; Sung discloses the method wherein the downlink information indicates whether the master information block has been modified since the first modification period boundary (See Fig. 10; ¶. [0063]).

Regarding claim 4; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the master information block has been modified since the first modification period boundary (See table 3 and ¶. [0082] Dynamic SI Start time of dynamic SI SI-x update indicator SI-p Tp 1 bit SI-q Tq 1 bit SI-r Tr 1 bit).

Regarding claim 5; Sung discloses the method wherein the downlink information indicates whether the system information block has been modified since the first modification 

Regarding claim 6; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the system information block has been modified since the first modification period boundary (See ¶. [0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.)
Regarding claim 7; Sung discloses the method wherein the downlink information indicates whether the scheduling information has been modified since the first modification period boundary ((See Fig. 10:  The update indicator indicates whether the dynamic system information is modified. For example, the UE can use the update indicator to determine whether previously obtained system information is effective information until the UE returns to a cell coverage after moving out of the cell coverage. ¶. [0066] and 0083]).

Regarding claim 8; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the scheduling information has been modified since the first modification period boundary (See ¶. [0082-0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.)

Regarding claim 9; Sung discloses the method wherein the scheduling information is part of the system information block (See Fig. 17: ¶. [0111]).

Regarding claim 10; Sung discloses the method wherein the downlink information indicates whether the system information block or a system information message is to be modified (See Fig. 17: ¶. [0107-0108]) .

Regarding claim 11; Sung discloses the method wherein the downlink information indicates a value tag corresponding to the system information block or a system information message (See Fig. 10: An identifier for indicating a presence/absence of system information is referred to as a system information identifier. Upon detecting the system information identifier on the PDCCH, the UE receives the dynamic system information through a PDSCH. ¶. [0073]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Sung discloses the method wherein the downlink information indicates which system information block is updated or which system information message is updated (See Fig. 10-14: ¶. [0009]).

Regarding claim 13; Sung discloses the method wherein the downlink information comprises a bitmap, and each bit of the bitmap corresponds to a system information block that is updated or a system information message that is updated. (See Figs. 10-17: The SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information. Only for dynamic system information of which update state is indicated by the SI-x update 
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; Sung discloses the method wherein the downlink information indicates part of the master information block used for acquiring the system information block (See Fig. 10; ¶. [0063]).

Regarding claim 15; Sung discloses the method wherein the downlink information comprises a physical downlink control channel configuration. (See Fig. 17; ¶. [0107]).

Regarding claim 16; Sung discloses the method wherein the downlink information indicates: whether the system information block has been modified since the first modification period boundary; whether the scheduling information has been modified since the first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18; Sung discloses the method wherein the downlink information comprises an immediate change indicator (See Figs. 17-19; The system information may be arbitrarily changed/updated periodically or when necessary. However, since the UE cannot know the change of the system information, the UE performs decoding by receiving all pieces of system information periodically received. ¶. [0104])

Regarding claim 20; Sung discloses the method wherein the downlink information comprises a barred cell indicator, an intra frequency reselection indicator, or a combination thereof.

Regarding claim 21; an apparatus (See Figs. 10 and 17) comprising: a processor that determines a change corresponding to system information occurring (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]); and
a transmitter that transmits downlink control information comprising transmitting information in downlink control information comprising a short message indicator comprising a single bit (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]), wherein in response to the single bit indicating that a short message is part of the downlink See Fig. 13: using the SI 1 bit indicator to indicate the dynamic system information; ¶. [0083]), the transmitter transmits the short message as part of the downlink control information and paging message information is not transmitted as part of the downlink control information (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]);
the short message comprises an indication of the change corresponding to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), wherein the downlink information is transmitted before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]), and the change comprises a modification to a system information block (See Fig. 17: ¶. [0107-0108]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]); and
in response to the single bit indicating that the paging message information is part of the DCI, the paging message is transmitted as part of the DCI (See Fig. 17: The paging message can be transmitted through a paging control channel (PCCH) in logical channel or a PDSCH in physical channel. Upon receiving the paging message, the UE in the RRC idle mode can know that the system information will be changed. Upon receiving the paging message, the UE in the RRC connected mode can know that the system information will be changed. ¶. [0110]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]) ; and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Sung discloses a method comprising: 
receiving information in downlink control information comprising a short message indicator comprising a single bit (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]),
wherein in response to the single bit indicating that a short message is part of the downlink control information (See Fig. 13: using the SI 1 bit indicator to indicate the dynamic system information; ¶. [0083]), the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]);
the short message comprises an indication that indicates a change corresponding to system information (See Fig. 17: receiving and monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]), wherein the change corresponding to the system information occurs after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), the downlink information is received before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]); and 
the change comprises a modification to a system information block (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]); and
in response to the single bit indicating that the paging message information is part of the DCI, the paging message is transmitted as part of the DCI (See Fig. 17: The paging message can be transmitted through a paging control channel (PCCH) in logical channel or a PDSCH in physical channel. Upon receiving the paging message, the UE in the RRC idle mode can know that the system information will be changed. Upon receiving the paging message, the UE in the RRC connected mode can know that the system information will be changed. ¶. [0110]).

However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 23; Sung discloses an apparatus comprising: 
See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]),
wherein in response to the single bit indicating that a short message is part of the downlink control information (See Fig. 13: using the SI 1 bit indicator to indicate the dynamic system information; ¶. [0083]), the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]);
the short message comprises an indication that indicates a change corresponding to system information (See Fig. 17: receiving and monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]), wherein the change corresponding to the system information occurs after a first modification period boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), the downlink information is received before a second modification period boundary (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]); and
the change comprises a modification to a system information block (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), a time between the first modification period boundary and the second modification period boundary comprises a second modification period, the second period occurs after a first modification period and before a third modification period, and the second modification period comprises the change corresponding to the system information that is to be obtained by the user equipment prior to the third modification period. (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]); and
in response to the single bit indicating that the paging message information is part of the DCI, the paging message is transmitted as part of the DCI (See Fig. 17: The paging message can be transmitted through a paging control channel (PCCH) in logical channel or a PDSCH in physical channel. Upon receiving the paging message, the UE in the RRC idle mode can know that the system information will be changed. Upon receiving the paging message, the UE in the RRC connected mode can know that the system information will be changed. ¶. [0110]).

However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2011/0075621 A1) in view of Sadeghi et al. (US 2014/0086173 A1).
Regarding claim 20; Sung discloses the method wherein the downlink information of the change to the system information (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107])
Sung doesn’t discloses the method wherein using a barred cell indicator for cell reselection.
However, SADEGHI discloses the method wherein using a barred cell indicator for cell reselection (See Figs. 5-6: a WTRU 102 performing MIB acquisition according to conventional procedures may fail to acquire the MIB, and may consider the cell as barred, and, for example, re-select to a different cell (e.g., intra-frequency); and (ii) an NCT-capable WTRU may attempt to acquire the MIB according to the procedure for conventional carriers; ¶. [0331]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide he method wherein using a barred cell SADEGHI to have incorporated in the system of Sung, so that it would provide to improve single carrier LTE data rates using, among other solutions, bandwidth extensions also referred to as carrier aggregation (CA). (¶. [0010]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 08/12/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1, and 3-23 have been considered but are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to teach the method “wherein in response to the single bit indicating that a short message is part of the downlink control information , the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information;”
Examiner’s response:
Examiner respectfully disagrees. First of all, the amended limitations submitted on 08/12/2021 are found to be adding new matters because the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
Secondly, Sung still discloses the method wherein in response to the single bit indicating that a short message is part of the downlink control information (See Fig. 13 and  ¶. [0083]), the short message is transmitted as part of the downlink control information and paging message information is not transmitted as part of the downlink control information (See Sung’s  ¶. [0052]); and the short message comprises an indication of the change corresponding to the system information (See Fig. 17 and ¶. [0107]).
Lee further teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
The motivation of combining the two prior arts is to provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
In view of the above reasoning, the combined teaching of Sung and Lee successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. OR Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416